Citation Nr: 1003672	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is presently seeking service connection for an 
acquired psychiatric disorder, to include PTSD.  
Specifically, the Veteran maintains that while stationed in 
Long Binh, Vietnam, (i) his unit came under enemy small arms 
and mortar attack, and (ii) that he saw numerous enemy and 
service personnel killed, which resulted in his current 
acquired psychiatric disorder, to include PTSD.

The Veteran's personnel file indicates that his military 
occupational specialty was that of Military Policeman, and 
that he was stationed at Long Binh, Vietnam from October 1968 
to October 1969.  While stationed at this location, the 
Veteran was attached to Company A of the 503rd Military 
Police Battalion (Co A, 503rd MP BN) and to the Security 
Guard Company of the United States Army Depot (Scty Grd Co, 
USAD).  Based on the evidence of record, the record does not 
reflect a sufficient effort to verify the Veteran's 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to provide as specific 
information as possible concerning his 
service in Vietnam, such as, a timeframe 
(preferably a 3 month window) for (i) when 
his unit came under enemy small arms and 
mortar attack and (ii) the full name and 
unit of the individuals he witnessed die 
in combat.  

2.  Thereafter, the AMC/RO should contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), and request the 
Operations and Lessons Learned Reports, or 
similar reports, for the time period 
provided by the Veteran, or in the 
alternative for the period of October 1968 
to October 1969, the times when the 
Veteran was respectively assigned to 
Company A of the 503rd Military Police 
Battalion (Co A, 503rd MP BN) and to the 
Security Guard Company of the United 
States Army Depot (Scty Grd Co, USAD), at 
Long Binh, Vietnam.  Thereafter the AMC/RO 
should attempt to verify the Veteran's 
stressors by reviewing such records to 
ascertain whether members of the unit came 
under fire and/or engaged in combat as 
described by the Veteran (to include 
ascertaining whether any indicated service 
personnel were killed or transferred to a 
medical facility).  These verification 
efforts should be associated with the 
Veteran's claims folder.

3.  If a stressor is confirmed, the Veteran 
should be afforded a VA examination to 
determine the etiology of any currently 
diagnosed acquired psychiatric disorder, to 
include PTSD.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The VA examiner's opinion should 
specifically address the following: 

a)  Diagnose any current acquired 
psychiatric disorder.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

c)  If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d)  Discuss whether any currently 
diagnosed acquired psychiatric 
disorder, to include PTSD, is 
otherwise related to the Veteran's 
period of service.

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


